In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-948V
                                      Filed: July 10, 2018
                                        UNPUBLISHED


    TRACIE JOHANEK,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 14, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury as a result of her
October 30, 2015 influenza (“flu”) vaccination. See Petition at 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On April 13, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). On July
10, 2018, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $100,000.00 representing pain and suffering. Proffer at 1.
In the Proffer, respondent represented that petitioner agrees with the proffered award.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,000.00, representing pain and suffering, in
the form of a check payable to petitioner, Tracie Johanek. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

************************** * *
                              *
TRACI JOHANEK,                *
                              *
               Petitioner,    *
                              *
        v.                    *                              No. 17-948V (ECF)
                              *                              CHIEF SPECIAL MASTER DORSEY
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
               Respondent.    *
*****************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On April 11, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On April 13, 2018, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based upon the evidence of

record, respondent proffers that petitioner should be awarded $100,000.00 for pain and suffering.

This amount represents all elements of compensation to which petitioner would be entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $100,000.00, in the form of a check payable to petitioner. 1 Petitioner

agrees.



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                    Respectfully submitted,

                                                    CHAD A. READLER
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/Claudia B. Gangi
                                                    CLAUDIA B. GANGI
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U. S. Department of Justice
                                                    P.O. Box l46, Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Direct dial: (202) 616-4138
                                                    Email: claudia.gangi@usdoj.gov


Dated: July 10, 2018